Citation Nr: 1516459	
Decision Date: 04/16/15    Archive Date: 04/24/15

DOCKET NO.  13-16 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death. 

2.  Entitlement to VA burial benefits based upon service-connected death. 


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to March 1969.  The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 decision of the Department of Veterans Affairs (VA) Pension Management Center (PMC) in St. Paul, Minnesota.  Jurisdiction over this appeal now lies with the Regional Office (RO) in Reno, Nevada.    

In July 2013, the appellant testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file. 

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the claims on appeal.  See 38 C.F.R. § 19.9 (2014).  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claims for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. 
§ 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2014).

The Veteran died in April 2012.  The appellant is seeking service connection for the cause of the Veteran's death, and service-connected burial benefits.  During the July 2013 Board hearing, the appellant testified that the Veteran was hospitalized at the VA Medical Center in Las Vegas, Nevada, for approximately one month prior to his death.  To date, these VA treatment records have not been associated with the claims file.  

Additionally, during the July 2013 Board hearing, the appellant testified that the Veteran underwent surgery on his right lung in California in either 2004 or 2005.  The claims file does not contain any medical records from 2004 or 2005 regarding a right lung surgery.  An August 2008 VA cardiology treatment record indicates the Veteran's past medical history was significant for a right thoracotomy with pleurodesis in 2006 while in California; however, these private treatment records have not been associated with the claims file.  The claims file does contain a March 2007 surgical consent form for a right thoracotomy and decortication from a private California hospital submitted by the Veteran prior to his death; however, the complete hospital records have not been associated with the claims file.  Finally, the Veteran also submitted an August 2004 discharge summary form from an unknown private hospital that listed congestive heart failure as the Veteran's primary diagnosis; however, complete records associated with this hospital admission have not been associated with the claims file.  

As these treatment records may be pertinent to the appellant's claim of service connection for the cause of the Veteran's death, the Board finds that a remand is necessary to obtain these records.  In addition, the claim for service-connected burial benefits is inextricably intertwined with the claim of service connection for the cause of the Veteran's death, and therefore, must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the case is REMANDED for the following actions:

1. Obtain all VA treatment records of the Veteran and associate them with the record, to specifically include treatment records from the Las Vegas VA Medical Center. 

2. Contact the appellant and request the appropriate releases to obtain the complete hospital records pertaining to the Veteran from the Salinas Valley Memorial Hospital, and any other pertinent medical records identified by the appellant, to include records regarding treatment regarding the lungs between 2004 and 2007 and treatment for congestive heart failure  in August 2004. 

Associate all records obtained with the claims file.  If any identified records are unavailable or cannot be obtained, inform the appellant and her representative, if any, and give her an opportunity to submit such information.   

3. When the requested development has been completed, and the RO has ensured compliance with the requested actions, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the appellant and her representative, if any, should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




